PER CURIAM.
There have been filed between these parties two petitions for writ of certiorari and two interlocutory appeals. The various orders addressed are as follows:
Case No. 77-817 — Petition for Writ of Common Law Certiorari or in the Alternative Suggestion for Writ of Prohibition-taken from a March 18, 1977, order granting respondents’ (appellees’) motion to set aside order of dismissal.
Case No. 77-818 — Petition for Writ of Common Law Certiorari or in the Alternative Suggestion for Writ of Prohibition — taken from an April 12, 1977, order denying petitioner’s (appellant’s) motion to dismiss for lack of prosecution (which had been previously granted).
Case No. 77-824 — Notice of Interlocutory Appeal — taken from the March 18, 1977, order.
Case No. 77-825 — Notice of Interlocutory Appeal — taken from the April 12, 1977, order.
These matters are consolidated for briefing and oral argument. Having examined the briefs and heard argument, the following actions are taken:
The interlocutory orders, case nos. 77-824 and 77-825, are affirmed.
The petitions for writ of certiorari, case nos. 77-817 and 77-818, are denied.